e i department of the treasury internal_revenue_service washington d c government entities division aug uniform issue list rrkekererrererererrakke rrrererekeeererereree rrakkerererererererrerereak legend taxpayer a taxpayer b ge tp dat rrr irr rr ir rrr ir reiki heikkarerererrerererrre iir iii ei iii iiia iisa rerreairarerereeriee custodian d me err karr rrr iir ia iii arrieta ira c amount amount amount state e dear kekkekekekerrekre me ir iii ii iiit iaai ia tr rii rrkrrekkrkarearere rrrkkkrkkkeerk - rkkrkekkrkrrra rr me rrrrerer ere eere this is in response to your letter received date as supplemented by additional correspondence from your authorized representative dated date and date and additional correspondence from you dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a’s spouse taxpayer b maintained ira c an individual_retirement_account ira under code sec_408 with custodian d taxpayer a wa sec_73 years of age and taxpayer b wa sec_79 taxpayer b was in a nursing home following back surgery and suffering from alzheimer’s disease taxpayer a has indicated that taxpayer b was generally incompetent and incapable of handling her own affairs taxpayer a states he was informed by officials of the nursing home in which taxpayer b resided that state e rules required that he spend down the funds in taxpayer b’s ira in order for taxpayer b to qualify for medicaid at the time taxpayer b was receiving a required_minimum_distribution of amount and taxpayer a was the sole beneficiary of ira c in in date documentation submitted indicates that taxpayer a requested a distribution form from custodian d and completed the form on taxpayer b’s behalf requesting a complete distribution of ira c taxpayer a’s authorized representative indicates that under the laws of state e taxpayer a did not have the requisite authority to request a distribution of taxpayer b’s ira and therefore the transfer to taxpayer a would under the laws of state e constitute a void or voidable transaction notwithstanding this fact on date custodian d issued a check in taxpayer b’s name for amount withholding amount for federal_income_tax taxpayer a deposited amount in a joint checking account with taxpayer b on date taxpayer b died taxpayer a states that after taxpayer b’s death he sought to redeposit amount into taxpayer b’s ira but was told by custodian d that the account had been closed taxpayer a’s authorized representative indicates that since taxpayer a did not have the authority to request a distribution from taxpayer b’s ira that he should be legally entitled to rescind the transaction and to repay the funds to custodian d to date custodian d has refused such request and amount remains in the joint checking account based on the foregoing taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira c so that he can redeposit the funds into ira c or contribute the proceeds from such ira to an ira in his own name sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shail be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred documentation submitted in this case shows that in date custodian d issued a check in the name of taxpayer b for amount representing taxpayer b’s entire_interest in ira c documentation submitted with the request shows that prior to taxpayer b’s death on date amount was deposited into a joint checking account of taxpayers a and b taxpayer a states that he intended to use amount for taxpayer b’s medical and nursing home expenses however taxpayer b died before any of the proceeds of ira c could be used for such purpose amount remains in the joint checking account of taxpayers a and b taxpayer a is taxpayer b’s surviving_spouse and wants to redeposit amount back into ira c or roll over amount into an ira in his own name in date when custodian d distributed the entire proceeds of ira c to taxpayer b taxpayer a was not taxpayer b’s surviving_spouse or taxpayer b’s beneficiary because taxpayer b was still alive taxpayer a did not become taxpayer b’s surviving_spouse until date a date which is subsequent to the date custodian c distributed the proceeds of ira c taxpayer a asks the service to waive the 60-day rollover requirement under code sec_408 so that he can redeposit amount back into ira c or roll over the proceeds from ira c into an ira in his own name which he could have done if he had received a distribution of the proceeds from ira c as taxpayer b’s surviving_spouse ira c was closed in date when custodian d made a distribution of the entire proceeds of ira c to taxpayer b when taxpayer b died amount was in the joint checking account of taxpayers a and b which is neither an ira within the meaning of code sec_408 nor a qualified_individual account plan within the meaning of code sec_408 amount was not received by taxpayer a as taxpayer b’s surviving_spouse and as such is not a qualifying_distribution eligible for rollover treatment under code sec_408 there is nothing in the code or income_tax regulations that would permit the service to allow taxpayer a to redeposit the proceeds of ira c back into the deceased taxpayer's ira nor to restore in taxpayer a any options he may have been entitled to under code sec_408 as taxpayer b’s surviving_spouse therefore the request to waive the 60-day rollover period is denied with respect to the distribution of amount from ira c and amount will not be considered a rollover_contribution under code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please conte he by telephone at address all correspondence to se t ep ra t1 or by fax a mm please sincerely mort well cariton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
